DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 6,699,269) in view of Turtz (US 2019/0150476) in view of Vase et al (US 10,569,064) in view of  Elefteriades (US 2006/0175543).
Regarding claim 1, Khanna discloses a spinal cooling and drainage apparatus (abstract), comprising a draining and cooling catheter assembly 1 having an insertion portion and a working end portion (fig. 1: insertion portion shown, working end includes distal tip with openings; col. 3, lines 40-42, 54-55). The limitation “adapted for intrathecal insertion into a patient” is interpreted to be an intended use limitation.  Khanna discloses that the catheter can be placed in the subdural space (col. 3, lines 40-42) of the spine and therefore is sized and shaped to access the intrathecal space.  
Khanna discloses that the catheter has a drainage lumen for draining cerebrospinal fluid but fails to disclose a drainage pump, collection reservoir, and a drainage control system.  Turtz teaches a system for draining cerebrospinal fluid from a patient using a catheter, the system comprising a console comprising a CSF collection reservoir 1100 coupled to the catheter and configured to collect CSF (page 3, para. 0043), a drainage pump 1200 (page 3, para. 0044), and a drainage control system operative connected to the pump and configured to control a rate of drainage of CSF from the patient, the drainage control system comprises a non-contact measuring system configured to monitor a volume of cerebrospinal fluid collected inside the collection reservoir (pages 3-4; para. 0046).  Turtz teaches that these elements allow for therapeutic drainage of CSF from the brain at a precise rate without subjecting the brain to negative pressure and monitors the drainage process to increase the safety to the patient (page 1, para. 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khanna to include the drainage system taught by Turtz, including the console, drainage pump, collection reservoir, and drainage control system comprising a non-contact measuring system because these are the elements that provide safe and effective drainage of the CSF without subjecting the brain to negative pressure.
Khanna discloses that coolant is circulated through the catheter (col. 2, lines 47-50), but fails to disclose a coolant pump.  Vase teaches a system comprising catheter for circulating coolant to cool the brain and spinal cord (abstract), the system further including a console and a coolant pump 116 coupled to the catheter and configured to circulate a coolant between the catheter and the console (col. 7, lines 34, 44-45), and a chiller assembly comprising a thermoelectric cooling unit (col. 7, lines 36-40). Vase teaches that this configuration allows for safe and effective controlled cooling of the brain and spinal cord (col. 4, lines 52-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khanna to include the coolant pump and chiller assembly as taught by Vase to operate the circulation of coolant and provide safe and effective cooling of the brain and spinal cord.   
Claim 1 further calls for the maximum cross-sectional dimension of the insertion portion of the catheter assembly to about about 5 Fr.  Khanna is silent as to the diameter of the catheter.  Elefteriades teaches a catheter for insertion in to the intrathecal space for circulating cooling fluid, wherein the maximum outer diameter of the insertion portion of the catheter is about 5 Fr (page 3, para. 0040: outer diameter 0.065 inches – 5Fr = 0.066 in). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insertion portion of the catheter of Khanna with a maximum outer diameter of about 5 Fr as taught by Elefteraides because this is a size that is suitable for insertion into the intrathecal space for circulating cooling fluid to cool the CSF.
Regarding claim 9, Khanna discloses that the catheter assembly includes a multi-lumen catheter comprising a drainage lumen 8 (col. 3, lines 55-56), a coolant inlet lumen 9, and a coolant outlet lumen 6, wherein a distal end of the drainage lumen is adapted to be in fluid communication with the CSF of a patient (“adapted to be in fluid communication with the intrathecal cavity” is interpreted to be an intended use limitation.  The device of Khanna is sized such that it is capable of insertion into the intrathecal space), and wherein the coolant inlet lumen and the coolant outlet lumen are in fluid communication with each other at a distal end of the catheter (fig. 2; col.3, lines 48-52).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Turtz in view of Vase in view of Elefteriades as applied to claim 1 above, and further in view of Amisar et al (WO 2005/084125).
Regarding claim 2, Turtz teaches the flow sensor and a controller that generates a control signal based on the flow rate as discussed above with regard to claim 1, and further teaches that the sensor can be a float (page 4, para. 0046), but fails to disclose the specific structure or operation of the sensor.  Amisar teaches an apparatus for monitoring liquid flow through a reservoir, the apparatus comprising a reservoir having a float, the float functioning as a flow rate indicator such that displacement of the float may be measured by a sensing device capable of sensing the displacement of the float and generating a signal that corresponds to the flow rate (page 12, 2nd paragraph).  Sensing a displacement of the float implies that a first distance to the float is compared to a second distance to the float. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the flow rate sensor including a float taught by Turtz to be of the type taught by Amisar wherein the distance to the float is measured and at a first time and at a second time thereby calculating the flow rate as this is a known means for using a float to determine the flow rate through a reservoir.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Turtz in view of Vase in view of Elefteriades in view of Amisar as applied to claim 2 above, and further in view of Mayer (US 2007/0038171).
Regarding claim 3, the teachings above fail to teach that the drainage pump is a vacuum pump and the console includes a vacuum regulator.  Mayer teaches a pump for draining CSF, wherein the pump 30 is a vacuum pump, and the valve 32 acts as a regulator (page 2, para. 0020), the vacuum pump and the regulator are operatively connected to the controller (page 2, para. 0021-0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Khanna in view of Turtz to be a vacuum pump including a regulator as taught by Mayer because this is a suitable pump for moving CSF out of the body into a drainage reservoir.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Turtz in view of Vase in view of Elefteriades as applied to claim 1 above, and further in view of Ayers et al (US 6,645,233).
Regarding claim 5 Khanna discloses a drainage and cooling catheter assembly, but fails to disclose the claimed construction of the catheter.  Ayers teaches a drainage and cooling catheter wherein the drainage catheter has a cylindrical body with a proximal end, an open distal end (fig. 7B: distal end o lumen 1444), and a central lumen 1444 passing therebetween (fig. 7B), a drainage tubing set 44 (fig. 1B), a cooling tubing set comprising a coolant inlet line 52a and a cooling outlet line 52b (fig. 1B; col. 6, line 65 – col. 7, line 2), and a cooling catheter having a proximal end and a closed distal end (fig. 7B: lumen 1480 closed at the distal end), the proximal end of the cooling catheter adapted to be coupled to the coolant inlet line to a first interior lumen 1432  of the coolant catheter, and the coolant outlet line to a second interior lumen 1434 in fluid communication near the closed distal end (fig. 7B; col. 11, lines 2-8), the coolant lines are coupled to a chiller (col. 6, lines 61-63: temperature control system not shown).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Khanna to have the construction taught by Ayers as described above to allow for efficient drainage and cooling.
Regarding claim 6, Khanna teaches a plurality of holes 5 passing from an outer surface of the cylindrical body to the central lumen 8, the holes being located toward the distal end of the drainage catheter (figs. 1, 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of holes taught by Khanna in the combination taught above with regard to claim 5 to allow for drainage of the fluid by ensuring that when some openings become clogged, fluid can flow through other openings.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Turtz in view of Vase in view of Elefteriades as applied to claim 1 above, and further in view of Barnitz et al (US 2006/0184098).
Regarding claim 8, Khanna discloses the catheter as discussed above, but fails to disclose the claimed material.  Barnitz teaches a multi lumen catheter for insertion into the spine (abstract) wherein the catheter may be formed from polyurethane which is a biocompatible material suitable for medical applications (page 3, para. 0029), the catheter further being reinforced with a mesh (braid) that provides radial strength and elastic stability to resist kinking and crushing (page 3, para. 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the catheter of Khanna from polyurethane and to have a reinforcing mesh as taught by Barnitz because polyurethane is a biocompatible material suitable for insertion into the body and a reinforcement mesh prevents crushing and kinking.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the subject matter not found is a spinal cooling and drainage system comprising a catheter assembly comprising a cooling catheter and a drainage catheter, wherein the cooling catheter is configured to be removably inserted through a central lumen of the drainage catheter, in combination with the features of the invention substantially as claimed.  
Regarding claim 4, the prior art fails to teach or fairly suggest the vacuum regulator mounted between the vacuum pump and the CSF collection reservoir, wherein the vacuum regulator modulates a vacuum level applied to the CSF collection reservoir based on the drainage pump control signal, in combination with the features of the invention, substantially as claimed.
Regarding claim 7, the prior art fails to teach or fairly suggest the cooling catheter configured to be passed though the central lumen of the drainage catheter such that there is a gap permitting CSF flow between the inner wall of the central lumen of the drainage catheter and the outer wall of the cooling catheter, in combination with the features of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783